Exhibit 10.7

 

Execution Copy

 

 

ENVIRONMENTAL

INDEMNITY AGREEMENT

 

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”), made as of the 18th
day of July, 2005, by AAI CORPORATION, a Maryland corporation, UNITED INDUSTRIAL
CORPORATION, a Delaware corporation, AAI SERVICES CORPORATION, a Maryland
corporation, AAI/ACL TECHNOLOGIES, INC., a Maryland corporation (each
individually an “Indemnitor” and collectively, the “Indemnitors”), and each of
the Indemnitors’ Subsidiaries hereafter party hereto (Indemnitors and each of
such Subsidiaries shall be collectively known as the “Grantors”), for the
benefit of SUNTRUST BANK, as administrative agent (the “Administrative Agent”)
for itself and the several banks and other financial institutions (the
“Lenders”) that are or become parties to the Credit Agreements (as defined
below).  The Administrative Agent (for itself and for the Lenders) is
hereinafter referred to as the “Beneficiary”.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof,
by and among the Indemnitors, the other credit parties party thereto, the
several banks and other financial institutions from time to time party thereto
(the “Lenders”) and Administrative Agent (the “Credit Agreement”; capitalized
terms used herein and not otherwise defined shall have the meaning given to such
terms in the Credit Agreement), the Lenders have made a credit facility
available to the Indemnitors;

 

WHEREAS, the Obligations under the Credit Agreement are secured by, among other
things, certain deeds to secure debt, mortgages and deeds of trust, now owned or
hereinafter acquired (the “Mortgages”) given by Grantors, encumbering certain
real property situated in and described on Exhibit A, attached hereto and by
this reference incorporated herein and made a part hereof, together with the
buildings, structures and other improvements located thereon (said real
property, building, structures and other improvements being hereinafter
collectively referred to as the “Property”) and by other documents and
instruments (the Credit Agreement, the Mortgages, and such other documents and
instruments, as the same may from time to time be amended, restated,
consolidated, renewed or replaced, being collectively referred to herein as the
“Loan Documents”); and

 

WHEREAS, as a condition to making certain financial accommodations to the
Indemnitors under the Credit Agreement, Administrative Agent and the Lenders
have required that Indemnitors indemnify Administrative Agent and the Lenders
with respect to Hazardous Materials or environmental conditions on, in, under or
affecting the Property as herein set forth;

 

NOW, THEREFORE, to induce Lenders to extend such financial accommodations to the
Indemnitors and in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Indemnitors hereby covenant and agree to, with and for the benefit
of Beneficiary, as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1. Indemnity.  Indemnitors hereby assume liability for, and hereby agree
to pay, protect, defend (at administrative, trial and appellate levels) and with
attorneys, consultants and experts reasonably acceptable to Beneficiary, and
save Beneficiary harmless from and against, and hereby indemnify Beneficiary
from and against any and all liens, damages (including, without limitation,
personal injury, property and natural resource damages), losses, liabilities,
obligations, settlement payments, penalties, assessments, citations, directives,
claims, litigation, demands, defenses, judgments, suits, proceedings, costs,
disbursements and expenses of any kind or of any nature whatsoever (including,
without limitation, reasonable attorneys’, consultants’ and experts’ fees and
disbursements actually incurred in investigating, defending, settling or
prosecuting any claim, litigation or proceeding) (collectively “Costs”) but
excluding Costs arising out of the gross negligence or willful misconduct of
Beneficiary as determined by a court of competent jurisdiction by final and
nonappealable judgment which may at any time after the date hereof be imposed
upon, incurred by, suffered by, or asserted or awarded against Beneficiary (or
any of them) or the Property, whether based on strict liability or otherwise,
and arising directly or indirectly from or out of:  (i) the alleged or actual
violation of any applicable Environmental Laws, including, without limitation,
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
(42 U.S.C. §9601 et seq.), the Resource Conservation and Recovery Act of 1976
(42 U.S.C. §6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C.
§ 1251 et seq.) the Hazardous Materials Transportation Act (49 U.S.C. § 1801 et
seq.), the Clean Air Act (42 U.S.C. §7401 et seq.), and the Occupational Safety
and Health Act (29 U.S.C. § 651 et seq.) and the regulations, orders, agreement
and permits promulgated pursuant to said laws, all as amended, relating to or
affecting the Property, whether or not caused by or within the control of
Indemnitors, or either of them; (ii) the presence, release or threat of release
of any Hazardous Materials, on, in, under or from the Property and which affects
all or any portion of the Property or any surrounding areas, regardless of
whether or not caused by or within the control of Indemnitors, or either of
them; (iii) the failure by Indemnitors, or either of them, to comply fully with
the terms and conditions of this Agreement; (iv) the breach of any
representation, warranty or covenant contained in this Agreement; or (v) the
enforcement of this Agreement, including, without limitation, the cost of
assessment, containment and/or removal of any and all Hazardous Materials from
all or any portion of the Property or any surrounding areas, the cost of any
actions taken in response to the presence, release or threat of release of any
Hazardous Materials on, in, under or from the Property and which affects any
portion of the Property or any surrounding areas to prevent or minimize such
release or threat of release so that it does not migrate or otherwise cause or
threaten danger to present or future public health, safety, welfare or the
environment, and costs incurred to comply with all Environmental Laws in
connection with all or any portion of the Property or any surrounding areas.

 

SECTION 2. Covenants of Indemnitors.

 

(a)                                  Indemnitors shall keep or cause the
Property to be kept free from Hazardous Materials (except for those substances
used by Indemnitors at the Property in the ordinary course of their businesses
and for the maintenance of the Property, all in material compliance with
applicable Environmental Laws) and in compliance with all applicable
Environmental Laws, except where the failure to do so, either individually or in
the aggregate,

 

2

--------------------------------------------------------------------------------


 

would not reasonably be expected to have a Material Adverse Effect, and all
permits and authorizations required under applicable Environmental Laws, shall
not install or use any underground storage tanks, shall not engage in and shall
expressly prohibit the on-site storage, treatment and disposal of Hazardous
Materials at the Property except, in each case, in compliance with all
applicable Environmental Laws and all permits and authorizations required under
applicable Environmental Laws, and, without limiting the generality of the
foregoing, during the term of this Agreement, shall not install in the Property
or permit to be installed in the Property asbestos or any substance containing
asbestos.

 

(b)                                 Indemnitors shall notify Administrative
Agent within seven (7) “Business Days” (as defined in the Credit Agreement)
after Indemnitors, or either of them, become aware of (i) any release of,
threatened release of, or environmental contamination involving Hazardous
Materials, or other potential environmental problem or liability, with respect
to the Property, in violation of applicable Environmental Laws or the terms and
conditions of any permit (ii) any lien, action or notice affecting the Property
or Indemnitors, or either of them, resulting from any violation or alleged
violation of the Environmental Law, (iii) the institution of any investigation
or proceeding (A) concerning either Indemnitor or the Property pursuant to any
Environmental Law or otherwise relating to Hazardous Materials and (B) as to
which there is a reasonable possibility of an adverse determination that would
reasonably be expected to have a Material Adverse Effect, or (iv) the discovery
of any occurrence, condition or state of facts which would render any
representation or warranty contained in this Agreement incorrect in any material
respect if made at the time of discovery.  Further, within seven (7) Business
Days after the receipt of same, Indemnitors, and each of them, shall deliver to
Administrative Agent copies of any and all orders, notices, permits,
applications, reports and other written communications, documents or instruments
pertaining to the subject of the notice required to be delivered to
Administrative Agent under the first sentence of this Section 2(b), including,
without limitation, the actual, alleged or potential presence or existence of
any Hazardous Substance at, on, about, under, within, near or in connection with
the Property (except for those substances used by Indemnitors at the Property in
the ordinary course of their businesses and for the maintenance of the Property,
all in material compliance with applicable Environmental Laws).  Indemnitors,
and each of them jointly and severally, shall promptly, and when and as
required, and regardless of the source of the contamination, at their sole cost
and expense, take all actions as shall be necessary or required under applicable
Environmental Laws by any governmental or regulatory entity or agency for the
clean-up of any and all portions of the Property or other affected property,
including, without limitation, all investigative, monitoring, removal,
containment and remedial actions in accordance with all applicable Environmental
Laws and the terms of this Agreement and shall further pay or cause to be paid,
at no expense to Beneficiary, all clean-up, administrative and enforcement costs
of applicable governmental agencies which may be asserted against the Property
under applicable Environmental Laws.  In the event Indemnitors fail to do so,
Beneficiary may, but shall have no obligation to, cause the Property or other
affected property to be brought into conformance with Environmental Laws and any
cost incurred in connection therewith shall be included in Costs and shall be
paid by Indemnitors in accordance with the terms of Section 4(c) hereof. 
Nothing herein shall preclude Indemnitors from defending against or challenging,
using all lawful means, the imposition (or intended imposition) of any
governmental directives or requirements or of any liability on Indemnitors by
any Governmental Authority or other Person.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Upon the written request (or telephonic
request promptly confirmed in writing) of Administrative Agent, at any time, but
no more frequently than once every twelve months, unless there is (i) an
occurrence of a default under this Agreement, (ii) an occurrence or existence of
an Event of Default under the Loan Documents or (iii) Beneficiary has reasonable
grounds to believe that Hazardous Materials are or have been released, stored or
disposed of on or around the Property in violation of the applicable
Environmental Laws or that the Property may otherwise be in violation of the
applicable Environmental Laws, Indemnitors shall provide, at Indemnitors’ sole
cost and expense, an inspection or audit of the Property prepared by a
hydrogeologist or environmental engineer or other appropriate environmental
consultant reasonably acceptable to Administrative Agent indicating the presence
or absence of Hazardous Materials on the Property or an inspection or audit of
the improvements located on the Property prepared by an engineering or
consulting firm reasonably acceptable to Administrative Agent indicating the
presence or absence of friable asbestos or substances containing asbestos on the
Property.  If Indemnitors fail to provide such inspection or audit within thirty
(30) Business Days after such written or telephonic request, Beneficiary may,
but has no obligation to order the same, and Indemnitors hereby grant to
Beneficiary access to the Property and an irrevocable license to undertake such
inspection or audit.  The cost of such inspection or audit shall be included in
Costs and shall be paid by Indemnitors in accordance with the terms of
Section 4(c) hereof.

 

SECTION 3. Indemnification Procedures.

 

(a)                                  If any action shall be brought against
Beneficiary based upon any of the matters for which Beneficiary is indemnified
hereunder, Beneficiary shall promptly notify Indemnitors in writing thereof and
Indemnitors shall promptly assume the defense thereof, including, without
limitation, the employment of counsel reasonably acceptable to Beneficiary and
the negotiation of any settlement; provided, however, that any failure of
Beneficiary to notify Indemnitors of such matter shall not impair or reduce the
obligations of Indemnitors hereunder.  Beneficiary shall have the right, at its
own expense, to employ separate counsel in any such action and to participate in
the defense thereof.  In the event Indemnitors shall fail to discharge or
undertake to defend Beneficiary against any claim, loss or liability for which
Beneficiary is indemnified hereunder, Beneficiary may, at its sole option and
election, defend or settle such claim, loss or liability.  The liability of
Indemnitors to Beneficiary hereunder shall be conclusively established by such
settlement, provided such settlement is made in good faith, the amount of such
liability to include both the settlement consideration and the costs and
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, incurred by Beneficiary in effecting such settlement.  In such
event, such settlement consideration, costs and expenses shall be included in
Costs and Indemnitors shall pay the same as hereinafter provided.

 

(b)                                 Indemnitors shall not, without the prior
written consent of Beneficiary or any Lender which is potentially liable under
such action, suit, proceeding or claim: (i) settle or compromise any action,
suit, proceeding or claim or consent to the entry of any judgment that does not
include as an unconditional term thereof the delivery by the claimant or
plaintiff to Beneficiary of a full and complete written release of Beneficiary
(in form, scope and substance satisfactory to the applicable Beneficiary and its
counsel in their reasonable discretion) from all

 

4

--------------------------------------------------------------------------------


 

liability in respect of such action, suit, proceeding or claim and a dismissal
with prejudice of such action, suit, proceeding or claim; or (ii) settle or
compromise any action, suit, proceeding or claim in any manner that may
adversely affect Beneficiary or obligate Beneficiary to pay any sum or perform
any obligation as determined by Beneficiary in its reasonable discretion.

 

(c)                                  All Costs shall be promptly reimbursable to
Beneficiary incurring the same when and as paid or incurred and, in the event of
any litigation, claim or other proceedings without any requirement of waiting
for the ultimate outcome of such litigation, claim or other proceedings and
Indemnitors shall pay to Beneficiary any and all Costs promptly after written
notice from Beneficiary itemizing the amounts thereof paid or incurred to the
date of such notice.  In addition to any other remedy available for the failure
of Indemnitors to pay such Costs periodically, such Costs, if not paid promptly
after such written notice from Beneficiary, shall bear interest at the “Default
Rate” set forth in the Credit Agreement.

 

SECTION 4. Reinstatement of Obligations.  If at any time all or any part of any
payment made by Indemnitors or received by Beneficiary from Indemnitors under or
with respect to this Agreement is or must be rescinded or returned for any
reason whatsoever (including, but not limited to, the insolvency, bankruptcy or
reorganization of Indemnitors, or either of them), then the obligations of
Indemnitors hereunder shall, to the extent of the payment rescinded or returned,
be deemed to have continued in existence, notwithstanding such previous payment
made by Indemnitors, or receipt of payment by Beneficiary, and the obligations
of Indemnitors hereunder shall continue to be effective or be reinstated, as the
case may be, as to such payment, all as though such previous payment by
Indemnitors had never been made.

 

SECTION 5. Waivers by Indemnitors.  The indemnification rights and remedies of
Beneficiary set forth in Section 1 hereof shall not be impacted by and to the
extent permitted by law, Indemnitors hereby waive and agree not to raise as a
defense to Beneficiary’s rights hereunder:

 

(a)                                  Any right to require Beneficiary to proceed
against any other person or to proceed against or exhaust any security held by
Beneficiary at any time or to pursue any other remedy in Beneficiary’s power or
under any other agreement before proceeding against Indemnitors hereunder;

 

(b)                                 The defense of the statute of limitations in
any action hereunder;

 

(c)                                  Any defense that may arise by reason of the
incapacity, lack of authority, death or disability of any other person or
persons or the failure of Beneficiary to file or enforce a claim against the
estate (in administration, bankruptcy or any other proceedings) of any other
person or persons;

 

(d)                                 Demand, presentment for payment, notice of
nonpayment, protest, notice of protest and all other notices of any kind, or the
lack of any thereof, including, without limiting the generality of the
foregoing, notice of the existence, creation or incurring of any new or
additional indebtedness or obligation or of any action or non-action on the part
of Beneficiary, any endorser or creditor of Indemnitors, or either of them, or
any other person whomsoever

 

5

--------------------------------------------------------------------------------


 

under this or any other instrument in connection with any obligation or evidence
of indebtedness held by Beneficiary;

 

(e)                                  Any defense based upon an election of
remedies by Beneficiary;

 

(f)                                    Any right or claim of right to cause a
marshaling of the assets of any Indemnitor;

 

(g)                                 Any principle or provision of law, statutory
or otherwise, which is or might be in conflict with the terms and provisions of
this Agreement;

 

(h)                                 Any duty on the part of Beneficiary to
disclose to Indemnitors, or any of them, any facts Beneficiary may now or
hereafter know about the Property, regardless of whether Beneficiary has reason
to believe that any such facts materially increase the risk beyond that which
Indemnitors intend to assume or has reason to believe that such facts are
unknown to Indemnitors, or either of them, or has a reasonable opportunity to
communicate such facts to Indemnitors, it being understood and agreed that
Indemnitors are fully responsible for being and keeping informed of the
condition of the Property and of any and all circumstances bearing on the risk
that liability may be incurred by Indemnitors hereunder;

 

(i)                                     Any lack of notice of disposition or of
manner of disposition of any collateral which secures the obligations of the
Indemnitors under the Loan Documents;

 

(j)                                     Any invalidity, irregularity or
unenforceability, in whole or in part, of any one or more of the Loan Documents;

 

(k)                                  Any lack of commercial reasonableness in
dealing with the collateral which secures the obligations of the Indemnitors
under the Loan Documents;

 

(l)                                     Any deficiencies in the collateral which
secures the obligations of the Indemnitors under the Loan Documents or any
deficiency in the ability of Beneficiary to collect or to obtain performance
from any persons or entities now or hereafter liable for the payment and
performance of any obligation hereby guaranteed;

 

(m)                               An assertion or claim that the automatic stay
provided by 11 U.S.C. §105 (arising upon the voluntary or involuntary bankruptcy
proceeding of Indemnitors) or any other stay provided under any other debtor
relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, which may be or become
applicable, shall operate or be interpreted to stay, interdict, condition,
reduce or inhibit the ability of Beneficiary to enforce any of its rights,
whether now or hereafter required, which Beneficiary may have against
Indemnitors, or any of them, or the collateral which secures the obligations of
the Indemnitors under the Loan Documents;

 

(n)                                 Any modifications of the Loan Documents or
any obligation of Indemnitors, or any of them, relating to the Loans by
operation of law or by action of any court, whether pursuant to the Bankruptcy
Reform Act of 1978, as amended, or any other debtor relief

 

6

--------------------------------------------------------------------------------


 

law (whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, or otherwise; and

 

(o)                                 Any action, occurrence, event or matter
consented to by Indemnitors, or any of them, under any provision hereof or
otherwise.

 

SECTION 6. General Provisions.

 

(a)                                  Personal Liability.  Notwithstanding
anything contained herein or in any Loan Document to the contrary, all of the
terms and provisions of this Agreement are recourse obligations of the
Indemnitors, and each of them, and not restricted by any limitation on personal
liability.  The obligations of each Indemnitor to Beneficiary under this
Agreement are joint and several.

 

(b)                                 Unsecured Obligations. Indemnitors hereby
acknowledge that Beneficiary’s appraisal of the Property is such that
Administrative Agent and Lenders are not willing to accept the consequences of
the inclusion of Indemnitors’ indemnity set forth herein among the obligations
secured by the Mortgages and the other Loan Documents and that Lenders would not
make the Loans but for the unsecured personal liability undertaken by
Indemnitors herein.  Indemnitors further hereby acknowledge that even though the
representations, warranties, covenants or agreements of Indemnitors contained
herein may be identical or substantially similar to representations, warranties,
covenants or agreements of Indemnitors set forth in the Mortgages and secured
thereby, the obligations of Indemnitors under this Agreement are not secured by
the lien of the Mortgages or the security interests or other collateral
described in the Mortgages or the other Loan Documents, it being the intent of
Administrative Agent and the Lenders to create separate obligations of
Indemnitors, and each of them, hereunder which can be enforced against
Indemnitors, and each of them, without regard to the existence of the Mortgages
or other Loan Documents or the liens or security interests created therein.

 

(c)                                  Survival.  The indemnity obligations under
Agreement shall be deemed to be continuing in nature and shall remain in full
force and effect and shall survive the payment of the indebtedness evidenced and
secured by the Loan Documents and the exercise of any remedy by Beneficiary or
any Lender under the Mortgages or any of the other Loan Documents, including,
without limitation, any foreclosure or deed in lieu thereof, even if, as a part
of such remedy, the Loans are paid or satisfied in full.

 

(d)                                 No Recourse Against Beneficiary or any
Lender.   Indemnitors shall have no right of recourse against Beneficiary or any
Lender by reason of any action Beneficiary or any Lender may take or omit to
take under the provisions of this Agreement or under the provisions of any of
the Loan Documents.

 

(e)                                  Reservation of Rights.  Nothing contained
in this Agreement shall prevent or in any way diminish or interfere with any
rights or remedies, including, without limitation, the right to contribution,
which Beneficiary may have against any Indemnitor or any other party under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(codified at Title 42 U.S.C. §9601 et seq.), as it may be amended from time to
time, or any other

 

7

--------------------------------------------------------------------------------


 

applicable federal, state or local laws, all such rights being hereby expressly
reserved.

 

(f)                                    The term “Event of Default”, as used in
this Agreement, shall mean the occurrence of an “Event of Default” as defined in
either the Credit Agreement or the Mortgages.

 

(g)                                 Rights Cumulative; Payments.  Beneficiary’s
rights under this Agreement shall be in addition to all rights of Beneficiary
under the Credit Agreement, the Mortgages and the other Loan Documents. 
Further, payments made by Indemnitors, or any of them, under this Agreement
shall not reduce in any respect Indemnitors’ respective obligations and
liabilities under the Credit Agreement, the Mortgages and the other Loan
Documents.

 

(h)                                 No Limitation on Liability.  Indemnitors
hereby consent and agree that Beneficiary may at any time and from time to time
without further consent from Indemnitors do any of the following events, and the
liability of Indemnitors under this Agreement shall be unconditional and
absolute and shall in no way be impaired or limited by any of the following
events, whether occurring with or without notice to Indemnitors, or any of them,
or with or without consideration: (i) any extensions of time for performance
required by any of the Loan Documents or any extension or renewal of the Credit
Agreement or the Notes; (ii) any sale, assignment or foreclosure of the Credit
Agreement, the Notes, the Mortgages or any of the other Loan Documents or any
sale or transfer of the Property; (iii) any change in the composition of
Indemnitors; (iv) the accuracy or inaccuracy of the representations and
warranties made by Indemnitors, or any of them, herein or in any of the Loan
Documents; (v) the release of any Indemnitor or of any other person or entity
from performance or observance of any of the agreements, covenants, terms or
conditions contained in any of the Loan Documents by operation of law,
Beneficiary’s voluntary act or otherwise; (vi) the release or substitution in
whole or in part of any security for the obligations under the Credit Agreement;
(vii) any failure to record the Mortgages or to file any financing statement (or
any improper recording or filing thereof) or to otherwise perfect, protect,
secure or insure any lien or security interest given as security for the
obligations under the Credit Agreement; (viii) the modification of the terms of
any one or more of the Loan Documents; or (ix) the taking or failure to take any
action of any type whatsoever.  No such action which Beneficiary shall take or
fail to take in connection with the Loan Documents or any collateral which
secures the obligations of the Indemnitors under the Loan Documents, nor any
course or dealing with Indemnitors or any other person, shall limit, impair or
release Indemnitors’ obligations hereunder, affect this Agreement in any way or
afford Indemnitors any recourse against Beneficiary.  Nothing contained in this
Section shall be construed to require Beneficiary to take or refrain from taking
any action referred to herein.

 

(i)                                     Entire Agreement; Amendment;
Severability.  This Agreement contains the entire agreement between the parties
respecting the matters herein set forth and supersedes (except as to the
Mortgages and the Credit Agreement) all prior agreements, whether written or
oral, between the parties respecting such matters.  Any amendments or
modifications hereto, in order to be effective, shall be in writing and executed
by the parties hereto.  A determination that any provision of this Agreement is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision, and any determination that the application of any provision of
this Agreement to any person or circumstance is illegal or unenforceable shall
not affect the

 

8

--------------------------------------------------------------------------------


 

enforceability or validity of such provision as it may apply to any other
persons or circumstances.

 

(j)                                     Governing Law; Binding Effect; Waiver of
Acceptance.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, except to the extent that the
applicability of any of such laws may now or hereafter be preempted by Federal
law, in which case such Federal law shall so govern and be controlling.  This
Agreement shall bind Indemnitors and the respective heirs, personal
representatives, successors and assigns of Indemnitors and shall inure to the
benefit of Beneficiary and the officers, directors, shareholders, agents and
employees of Beneficiary and their respective heirs, successors and assigns. 
Notwithstanding the foregoing, Indemnitors shall not assign any of their rights
or obligations under this Agreement without the prior written consent of
Administrative Agent,  which consent may be withheld by Administrative Agent in
its sole discretion.  Indemnitors hereby waive any acceptance of this Agreement
by Beneficiary , and this Agreement shall immediately be binding upon
Indemnitors.

 

Notice.  All notices required or permitted to be given under this Agreement
shall be governed in accordance with the Credit Agreement.

 

(k)                                  No Waiver: Time of Essence.  The failure of
any party hereto to enforce any right or remedy hereunder, or to promptly
enforce any such right or remedy, shall not constitute a waiver thereof nor give
rise to any estoppel against such party nor excuse any of the parties hereto
from their respective obligations hereunder.  Any waiver of such right or remedy
must be in writing and signed by the party to be bound.  This Agreement is
subject to enforcement at law or in equity, including actions for damages or
specific performance.  Time is of the essence hereof.

 

(l)                                     Captions for Convenience.  The captions
and headings of the sections and paragraphs of this Agreement are for
convenience of reference only and shall not be construed in interpreting the
provisions hereof.

 

(m)                               Attorneys’ Fees.  In the event it is necessary
for Beneficiary to retain the services of an attorney or any other consultants
in order to enforce this Agreement, or any portion thereof and Beneficiary
prevails in such enforcement, then Indemnitors agree to pay to Beneficiary any
and all costs and expenses, including, without limitation, reasonable attorneys’
fees, incurred by Beneficiary as a result thereof and such costs, fees and
expenses shall be deemed to constitute Costs for purposes of this Agreement.

 

(n)                                 Successive Action.  A separate right of
action hereunder shall arise each time Beneficiary acquires knowledge of any
matter indemnified by Indemnitors under this Agreement.  Separate and successive
actions may be brought hereunder to enforce any of the provisions hereof at any
time and from time to time.  No action hereunder shall preclude any subsequent
action, and Indemnitors hereby waive and covenant not to assert any defense in
the nature of splitting of causes of action or merger of judgments.

 

9

--------------------------------------------------------------------------------


 

(o)                                 Reliance.  Lenders would not make the Loans
to Indemnitors without this Agreement.  Accordingly, Indemnitors intentionally
and unconditionally enter into the covenants and agreements as set forth above
and understand that, in reliance upon and in consideration of such covenants and
agreements, the Loans shall be made and, as part and parcel thereof, specific
monetary and other obligations have been, are being and shall be entered into
which would not be made or entered into but for such reliance.

 

(p)                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be effective only
upon delivery and thereafter shall be deemed an original, and all of which shall
be taken to be one and the same instrument, for the same effect as if all
parties hereto had signed the same signature page.  Any signature page of this
Agreement may be detached from any counterpart of this Agreement without
impairing the legal effect of any signatures thereon and may be attached to
another counterpart of this Agreement identical in form hereto but having
attached to it one or more additional signature pages.

 

(q)                                 SUBMISSION TO JURISDICTION; WAIVER OF JURY
TRIAL.

 

(1)                                 INDEMNITORS, TO THE FULL EXTENT PERMITTED BY
LAW, HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE
OF COMPETENT COUNSEL, (A) SUBMIT TO PERSONAL JURISDICTION IN THE STATE OF NEW
YORK OVER ANY SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR RELATING
TO THIS AGREEMENT, (B)  AGREE THAT ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION SITTING IN NEW
YORK COUNTY, NEW YORK, (C)  SUBMIT TO THE JURISDICTION OF SUCH COURTS, AND
(D) TO THE FULLEST EXTENT PERMITTED BY LAW, AGREE THAT THEY, AND EACH OF THEM,
WILL NOT BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM (BUT NOTHING
HEREIN SHALL AFFECT THE RIGHT OF THE BENEFICIARY TO BRING ANY ACTION, SUIT OR
PROCEEDING IN ANY OTHER FORUM).  INDEMNITORS FURTHER CONSENT AND AGREE TO
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING BY REGISTERED OR CERTIFIED UNITED STATES MAIL, POSTAGE
PREPAID, TO THE INDEMNITORS AT THE ADDRESS FOR NOTICES DESCRIBED IN SECTION 6(k)
HEREOF, AND CONSENT AND AGREE THAT SUCH SERVICE SHALL CONSTITUTE IN EVERY
RESPECT VALID AND EFFECTIVE SERVICE (BUT NOTHING HEREIN SHALL AFFECT THE
VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY
LAW).

 

(2)                                 BENEFICIARY AND INDEMNITORS, TO THE FULL
EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH
AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVE, RELINQUISH AND FOREVER FORGO
THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING

 

10

--------------------------------------------------------------------------------


 

OUT OF, OR IN ANY WAY RELATING TO THIS AGREEMENT OR ANY CONDUCT, ACT OR OMISSION
OF THE BENEFICIARY OR INDEMNITORS, OR ANY OF THEIR DIRECTORS, OFFICERS,
PARTNERS, MEMBERS, EMPLOYEES, ADMINISTRATIVE AGENTS OR ATTORNEYS, OR ANY OTHER
PERSONS AFFILIATED WITH BENEFICIARY OR INDEMNITORS, IN EACH OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

 

(r)                                    Waiver by Indemnitors.  Each Indemnitor
covenants and agrees that upon the commencement of a voluntary or involuntary
bankruptcy proceeding by or against any Indemnitor, neither of the Indemnitors
shall seek a supplemental stay or otherwise pursuant to 11 U.S.C. § 105 or any
other provision of the Bankruptcy Reform Act of 1978, as amended, or any other
debtor relief law (whether statutory, common law, case law, or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, which may be or become
applicable, to stay, interdict, condition, reduce or inhibit the ability of
Beneficiary to enforce any rights of Beneficiary by virtue of any this Agreement
or otherwise.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Indemnitors have executed this Environmental Indemnity
Agreement under seal as of the day and year first above written.

 

 

Signed, sealed and delivered

 

INDEMNITORS:

 

in the presence of

 

 

 

 

 

 

 

 

 

AAI CORPORATION

 

Witness

 

 

 

 

 

 

 

Notary Public

 

By:

       /s/ James H. Perry

 

 

 

Name: James H. Perry

 

My Commission Expires:

 

 

Title:    Vice President and Chief Financial Officer

 

 

 

 

 

 

[NOTARIAL SEAL]

 

 

 

 

 

 

 

 

 

 

 

Signed, sealed and delivered

 

UNITED INDUSTRIAL CORPORATION

 

in the presence of

 

 

 

 

 

 

 

Witness

 

By:

       /s/ James H. Perry

 

 

 

Name: James H. Perry

 

My Commission Expires:

 

 

Title:    Vice President and Chief Financial Officer

 

 

 

 

 

 

My Commission Expires:

 

 

 

 

 

 

 

 

[NOTARIAL SEAL]

 

 

 

 

 

 

 

 

 

 

 

Signed, sealed and delivered

 

AAI SERVICES CORPORATION

 

in the presence of

 

 

 

 

 

 

 

 

Witness

 

By:

       /s/

 

 

 

Name:

 

My Commission Expires:

 

 

Title:

 

 

 

 

 

 

My Commission Expires:

 

 

 

 

 

 

 

 

 

[NOTARIAL SEAL]

 

 

 

 

 

[SIGNATURE PAGE TO ENVIRONMENTAL INDEMNITY]

 

--------------------------------------------------------------------------------


 

Signed, sealed and delivered

 

AAI/ACL TECHNOLOGIES, INC.

 

in the presence of

 

 

 

 

 

 

 

Witness

 

By:

       /s/

 

 

 

Name:

 

My Commission Expires:

 

 

Title:

 

 

 

 

 

 

My Commission Expires:

 

 

 

 

 

 

 

 

 

[NOTARIAL SEAL]

 

 

 

 

 

[SIGNATURE PAGE TO ENVIRONMENTAL INDEMNITY]

 

--------------------------------------------------------------------------------